Citation Nr: 0207034	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  02-00 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for glaucoma. 




ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran's active military service included periods from 
August 1951 to July 1953, September 1954 to January 1955, and 
October 1955 to September 1957.  The veteran's claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2000 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDING OF FACT

Glaucoma was not manifested during military service and is 
not otherwise attributable to the veteran's military service.  


CONCLUSION OF LAW

Glaucoma is not the result of disease or injury incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
glaucoma had its onset during service, and that service 
connection is therefore warranted.  He asserts that he 
received extensive eye treatments for symptoms of glaucoma 
during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be a 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  See 38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

The veteran's service medical records are associated with the 
claims file.  Of note, these records were involved in a fire 
at the Service Record Center in St. Louis, Missouri in 1973.  
While they received some burn damage, they are mostly legible 
and appear to be complete.  

In an April 1951 report of medical history, the veteran 
marked "yes" in response to whether he had had "eye 
trouble" and to whether he had "worn glasses."  No further 
comments were made about the veteran's eyes.  At an August 
1951 examination, the veteran's eyes were noted as normal and 
his vision was 20/20, bilaterally.  In October 1951, the 
veteran was struck in the right eye while playing football.  
Upon physical examination, the examiner determined that the 
veteran had a "slight nick on the eyelid" with no corneal 
involvement.  His right eyelid became swollen, and it was 
noted that the swelling was secondary to the contusion 
sustained playing football.  An x-ray report prepared four 
days after the veteran sustained his eye injury shows that a 
radiographic examination of the orbital region failed to 
reveal any evidence of osseous abnormality.  

In October 1952, the veteran complained of "eye trouble" 
and was seen at the eye clinic for a refraction.  He was 
diagnosed with bilateral blepharitis squamosa.  At his 
separation examination in July 1953, the veteran again 
indicated that he had had "eye trouble" and had "worn 
glasses."  Upon examination, the examiner noted that the 
veteran's eyes were normal and that his vision was 20/20, 
bilaterally.  No further notations were made for the 
veteran's eyes. 

At his August 1954 entry examination, the veteran's eyes were 
noted as normal.  He reported that he had had "eye 
trouble," but no further notation was made regarding his 
eyes.  The examiner indicated that there was "no abnormal 
significant history."  At his January 1955 separation 
examination, the veteran again noted that he had had "eye 
trouble" and had "worn glasses."  He also complained that 
his eyes bothered him, were painful, and watered 
considerably.  The examiner noted that the veteran's eyes 
were 20/20 bilaterally, and that he had worn glasses for eye 
strain until one month previous.  No further notations were 
made in reference to the veteran's eyes. 

The veteran's September 1955 entry examination is similar to 
those mentioned previously.  The veteran again asserted that 
he had had "eye trouble" and had "worn glasses."  His 
vision was 20/20 bilaterally.  In March 1957, the veteran 
complained of pain in his right eye.  A physical examination 
showed an early stage eyelid disorder.  No conjunctivitis was 
found.  In April 1957, the veteran complained of burning in 
both eyes when he read.  The examiner diagnosed the veteran 
with bilateral chronic conjunctivitis and epiphora.  The 
veteran's September 1957 separation examination again 
reflected that the veteran had had  "eye trouble" and that 
he had "worn glasses."  No further notations were made in 
reference to the veteran's eyes.  

VA outpatient treatment records from December 1994 to August 
1999 indicate that the veteran has been legally blind since 
1985 and had received treatment for glaucoma.  A March 1998 
record indicates that the veteran had been legally blind for 
13 years, and April 1998 reports refer to a history of 
glaucoma since 1971 and the veteran having dealt with 
blindness since 1974, respectively.  In May 1998, he 
underwent an enucleation of the right eye.  The treating 
physician noted that the veteran's right eye blindness was 
secondary to glaucoma.  No notation was made in reference to 
the veteran's service.  

The veteran was provided a VA examination in January 2000.  
The examiner diagnosed the veteran with end-stage glaucoma of 
the left eye, and indicated that he had a prosthetic right 
eye secondary to the loss of vision due to glaucoma.  No 
comment was made regarding the veteran's military service.  

In an October 2000 statement, the veteran asserted that he 
received extensive eye treatment for symptoms of glaucoma 
while in service.  

The veteran was provided a second VA examination in November 
2000.  At that time, the examiner noted that the veteran was 
status-post right eye enucleation and orbital implant.  He 
diagnosed the veteran with glaucoma and legal blindness. 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the  
evidence fails to support the claim of service connection for 
glaucoma.  The veteran's service medical records contain no 
diagnosis of glaucoma during service, and no physician has 
linked glaucoma (first shown many years after service) to any 
period of the veteran's military service. 

The veteran's service medical records reflect that he was 
treated for eye problems during service.  Specifically, he 
received an eye injury while playing football that was 
described as a contusion to the eyelid.  It required minimal 
treatment.  In addition, the veteran complained that his eyes 
were painful, burned and watered excessively.  He was later 
diagnosed with bilateral chronic conjunctivitis and epiphora; 
however, he was never diagnosed with glaucoma during service.  
While the veteran's eyes were examined multiple times during 
service for disorders and injuries, there is no evidence that 
the veteran exhibited glaucoma during service.  Though he 
routinely indicated that he had had "eye trouble," no 
physician found glaucoma.  Indeed, it appears from the 
histories provided in post-service records that the veteran 
did not experience glaucoma until years after his separation 
from his last period of military service.  

The Board notes the veteran's contention that his glaucoma 
had its onset during military service.  However, the service 
medical records do not report any finding of glaucoma, and no 
physician has linked glaucoma that was first shown many years 
after service to the veteran's military service.  The 
veteran, as a lay person without medical training or 
expertise, is not competent to offer medical opinions on this 
point.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In short, the Board finds that the absence of any in-service 
finding of glaucoma, the passage of time after service before 
glaucoma was found, and the lack of competent evidence 
linking glaucoma to military service outweigh any inference 
the veteran would have the Board make regarding a nexus to 
military service.  As such, the preponderance of the evidence 
is against the veteran's claim, and service connection is not 
warranted.  

In deciding this claim, the Board notes that, in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate a claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  In a 
December 2000 letter, the RO notified the veteran of this new 
law and explained VA's duty to notify him about his claim and 
to assist him in obtaining evidence.  Moreover, as set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  The veteran was 
informed in two rating decisions in September 2000 and in 
October 2001 of the evidence needed to substantiate his 
claim.  He was provided an opportunity to submit such 
evidence.  Moreover, in the October 2001 Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to a service connection claim, informed him of the 
reasons it had denied his claim, and provided him an 
additional opportunity to present evidence and argument in 
support of his claim.  The Board finds that the rating 
decisions and the Statement of the Case provided to the 
veteran satisfy the requirements of 38 U.S.C.A. § 5103 of the 
new statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records and VA outpatient treatment reports 
are of record.  In addition, the veteran was provided two VA 
examinations.  In January 2001, the veteran indicated that he 
had been treated for glaucoma at Wishard Hospital in the late 
1960s and early 1970s.  An April 2001 letter was sent to the 
veteran and to Wishard Hospital requesting the treatment 
records from 1969 to 1973.  An April 2001 reply from Wishard 
Hospital stated that they had been unable to locate the 
veteran's records.  The hospital noted that, because the 
records were older than ten years, they had likely been 
purged or destroyed, and were therefore unavailable.  The 
veteran maintained that all his subsequent treatment had been 
at VA medical facilities.  As such, the Board finds that all 
known and obtainable military, private, and VA medical 
records have been received and are associated with the 
veteran's claims file. 

As for whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for glaucoma, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran had glaucoma that 
was shown by history as early as the 1970's, and he 
apparently had some eye problems during service (none 
diagnosed as glaucoma), but there is no indication, except by 
way of unsupported allegation, that the post-service glaucoma 
may be associated with the in-service eye difficulties.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Service connection for glaucoma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

